Title: To James Madison from the Governor of Virginia, 3 January 1791
From: Governor of Virginia,Randolph, Beverley
To: Madison, James


Gentlemen,
Council Chamber Richmond Jany 3d. 1791.
I do myself the Honour to inclose you three Resolutions and a Memorial of the General Assembly on the subject of the Act of Congress making provision for the Debts of the United States together with a Resolution instructing you to use your utmost endeavours to procure the Admission of the Citizens of the United States to hear the Debates of the Senate. I am Most respectfully &c.
Beverley Randolph.
